Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                   Reasons for Allowance

                                                       Cancelled Claims

The following claims have been cancelled. 3, 5, 6, 9  and 12.

                                                         Allowed Claims
       Claims 1, 2, 4, 16, 17 and 19 are allowed  for the reason the prior art does not teach or suggest in claimed combination, “…  detect a plane in the captured frame based on measurements from the depth sensor… determine a pose of the depth sensor based on the detected plane.. and a transforming engine to apply transformation to frames captured by the camera based on the pose.”

    Claims 7, 8 and 10 are allowed for the reason the prior art does not teach or suggest in claimed combination, “… detecting a plane captured by the depth sensor based on measurements from the depth sensor… determining a pose of the depth sensor based on  the detected plane… correcting the perspective distortion in frames captured by the camera in substantially real-time with capturing of the frames.”


    Claims 11, 13-15 and 18 are allowed for the reason the prior art does not teach or suggest in claimed combination were previously indicated as allowed in the last office action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664